Citation Nr: 0203944	
Decision Date: 04/30/02    Archive Date: 05/07/02

DOCKET NO.  95-38 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to restoration of a 100 percent disability rating 
for teratoembryonal cell carcinoma of the left inguinal 
canal, to include whether the reduction in the rating was 
procedurally correct.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel 


INTRODUCTION

The veteran served on active duty from January 1968 to March 
1970.

This case comes before the Board of Veterans' Appeals (Board) 
from the San Juan, Puerto Rico, regional office (RO) of the 
Department of Veterans Affairs (VA).  It was remanded in 
October 1998 to accord the veteran due process.  The RO has 
undertaken the action required, and the case is again before 
the Board for appellate consideration.

When the case was previously before the Board, the Board 
included the issue of whether there was clear and 
unmistakable error in the reduction of the veteran's 100 
percent evaluation.  Because the Board finds that the May 
1971 rating action that reduced the evaluation is not final, 
as discussed in the procedural background herein, the issue 
of clear and unmistakable error in that rating action does 
not arise.

In August 2000, the veteran submitted material he 
characterized as research that he had done directly to the 
Board.  This material consists of a Veterans Benefits 
Administration Fast Letter dated in June 2000 and the 
enclosures that accompanied that Fast Letter.  It is 
unnecessary to return the claims file to the RO for its 
consideration or issuance of a supplemental statement of the 
case.  Cf. 38 C.F.R. § 20.1304(a), (c) (2001).  First, it is, 
at most, legal argument, rather than additional evidence.  
Second, it is not relevant to the appellant's claim.  

In a decision dated September 11, 2000, the Board denied 
entitlement to restoration of a 100 percent disability rating 
for teratoembryonal cell carcinoma of the left inguinal 
canal, to include the issue of whether the reduction in 
rating was procedurally correct.  The veteran appealed the 
denial to the United States Court of Appeals for Veterans 
Claims (hereinafter Court).  In May 2001, the Secretary filed 
an Unopposed Motion for Remand and Stay of Proceedings 
(Unopposed Motion for Remand) requesting the Court vacate and 
remand the Board's September 2000 decision.  In an Order 
dated May 8, 2001, the Court granted the Unopposed Motion for 
Remand and vacated and remanded the matter pursuant to 
38 U.S.C.A. § 7252(a).  

The veteran was represented before the Court by Sean A. 
Ravin, Attorney-at-law.  In November 2001, Mr. Ravin 
indicated in a facsimile, in pertinent part, that his office 
would no longer be representing the veteran.  The veteran's 
previous representative, the Puerto Rico Public Advocate for 
Veterans Affairs, is again his representative of record.  

This case is now ready for appellate review.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been obtained.

2.  The RO satisfied all procedural requirements in May 1971 
when reducing, from 100 percent to 30 percent, the disability 
rating in effect for the veteran's teratoembryonal cell 
carcinoma of the left inguinal canal.

3.  As of May 1971, a one-year period had elapsed in which 
the veteran's teratoembryonal cell carcinoma of the left 
inguinal canal had not been manifested by either metastases 
or recurrence of the cancer.



CONCLUSION OF LAW

The criteria for restoration of a 100 percent disability 
rating for teratoembryonal cell carcinoma of the left 
inguinal canal are not met.  38 U.S.C.A. § 1155 (formerly 
38 U.S.C.A. § 355); 38 C.F.R. §§ 3.105(e), 3.343(a), 4.1, 
4.2, 4.3, 4.7, 4.115a, Diagnostic Code 7528 (1971).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Procedural background

The procedural status of this appeal is complex, and a 
preliminary explanation of the procedural status is in order.

In a June 1970 rating decision, the San Juan, Puerto Rico, 
RO, inter alia, granted service connection for a disability 
characterized as carcinoma, left inguinal canal, 
teratoembryonal cell, and assigned a 100 percent disability 
rating therefor, effective as of March 27, 1970, the day 
following the veteran's last day of active service.  In a May 
1971 rating decision, the RO reduced that disability rating 
to 30 percent, effective as of August 1, 1971.  The veteran 
was apparently notified of that decision, and of appellate 
rights and procedures.  Although a notification letter is not 
associated with his claims file, a Control Document and Award 
Letter, dated May 27, 1971, is of record.  This document 
indicates that VA Form 21-6763, Reduced Disability 
Compensation, was dispatched.  The version of this form 
letter in effect in 1971 included numbered paragraphs in 
which to notify the veteran of the percent to which the 
disability rating had been reduced, and that the veteran 
might submit additional evidence tending to show that the 
reduction should not be made.  The type of evidence that 
might be helpful was listed.  The letter advised the veteran 
that any new evidence that might justify a different decision 
should be sent promptly.  The letter also advised that, if 
there were no new evidence, but the veteran felt the decision 
to be incorrect, he could initiate an appeal by filing a 
notice of disagreement within one year from the date of the 
letter.  

Thereafter, VA received a statement in support of claim from 
the veteran on June 2, 1971.  In it, the veteran indicated 
that he did not agree with VA's May 27, 1971, determination, 
that he considered himself 100 percent disabled, and that he 
desired a personal hearing.  This statement constitutes a 
timely notice of disagreement (NOD) and request for a 
hearing.  38 C.F.R. §§ 19.114, 19.118 (1971); see also 
38 C.F.R. § 19.133 (1971). 

In December 1993, the veteran requested a hearing at the 
local RO.  At that hearing, which was held in March 1994, the 
issues identified by his representative as appropriate for 
discussion included restoration of the 100 percent rating for 
left inguinal hernia cell cancer, retroactive to the date of 
reduction (August 1, 1971).  In an April 1994 rating 
decision, the New York, New York, RO characterized the issue 
on appeal as entitlement to an increased evaluation for "the 
testicular condition," and indicated that the May 1971 rating 
was confirmed and continued.  The veteran was notified of 
that decision, and of appellate rights and procedures, by 
means of a letter dated May 26, 1994.  In June 1994 he 
indicated disagreement with that decision.  

In May 1995, the San Juan RO issued a Statement of the Case 
(SOC) in which the issue was identified as entitlement to a 
disability rating in excess of 30 percent for a testicular 
condition, and in which the veteran was advised that, since 
he had been notified of the reduction from 100 percent to 30 
percent prior to August 1, 1971, the date that the reduction 
became effective, "the due process requirements were met and 
a protected 100 percent evaluation is not warranted."  On a 
VA Form 9, Appeal to Board of Veterans' Appeals, received by 
VA later in May 1995, the veteran responded to the SOC, 
indicating in part that "the issues are wrong."  In a 
statement dated in December 1995, he averred that the SOC was 
erroneous in that it did not address his claim that there 
were clear and unmistakable errors in VA rating decisions, 
and that he wanted his case "revised" on that basis.  In May 
1998, the RO issued a supplemental statement of the case 
(SSOC) that pertained to the question of entitlement to a 
rating in excess of 30 percent for a testicular condition, 
and which referred solely to contemporaneous evidence.  The 
case was thereafter forwarded to the Board for appellate 
review.

In October 1998, the Board determined that the issue on 
appeal was characterized as entitlement to restoration of a 
100 percent disability rating for teratoembryonal cell 
carcinoma of the left inguinal canal, to include the issues 
of whether the reduction in rating was procedurally correct 
and whether clear and unmistakable error occurred in the 
reduction.  The Board at that time noted the existence of 
possible procedural deficiencies, and requested that the RO 
readjudicate the veteran's claim, giving consideration to his 
allegations of clear and unmistakable error in the May 1971 
rating decision, and to whether correct procedure was 
followed by the RO at that time.

On January 12, 2000, the RO issued an SSOC on the issue of 
clear and unmistakable error, finding that no revision of the 
May 1971 rating decision was warranted.  This SSOC sets forth 
the laws and regulations pertinent to the reduction of 
schedular total disability evaluations, to include those laws 
and regulations that were in effect as of May 1971.  In 
another SSOC, issued on January 26, 2000, the RO identified 
the issues on appeal as entitlement to increased ratings for 
teratoembryonal cell cancer of the left inguinal canal and 
for left testicle removal, rated as 30 percent and 10 percent 
disabling, respectively.  (Service connection for left 
testicle removal was granted, and assigned a 10 percent 
disability rating, in the same June 1970 rating action in 
which service connection for left inguinal cancer was granted 
and assigned a 100 percent disability rating.)  In that 
second January 2000 SSOC, the May 1971 rating decision, the 
NOD received by VA in June 1971, and evidence submitted by 
the veteran in conjunction with that NOD were acknowledged 
and discussed.  The RO found, inter alia, that a rating in 
excess of 30 percent for left inguinal canal cancer was not 
appropriate.

On March 10, 2000, a personal hearing was held at the San 
Juan RO, at which time the veteran's representative discussed 
the propriety of the reduction of the 100 percent rating, as 
determined by the May 1971 rating decision.  The case was 
subsequently forwarded to the Board for appellate review.

The Board finds that the January 26, 2000, SSOC constitutes 
the statement of the case that was required to have been 
issued following receipt by VA of the veteran's NOD with 
regard to the May 1971 rating decision, particularly when 
considered concomitantly with the January 12, 2000, SSOC that 
sets forth pertinent laws and regulations.  The Board also 
finds that the transcript of the March 10, 2000, personal 
hearing constitutes a timely substantive appeal.  38 C.F.R. 
§§ 20.202, 20.302(b) (2001).  The Board accordingly concludes 
that the issue of entitlement to restoration of a 100 percent 
disability rating for teratoembryonal cell carcinoma of the 
left inguinal canal has been developed for appellate 
consideration, and that this issue is an appeal of the San 
Juan RO's May 1971 reduction in disability rating.  The Board 
also must conclude, therefore, that the issue of whether the 
May 1971 rating decision was clearly and unmistakably 
erroneous is not ripe for adjudication at this time, inasmuch 
as that decision is not final.  


II.  Factual background

The veteran's service medical records show that, while in 
service, he was diagnosed with teratoembryonal cell 
carcinoma, left inguinal canal, without evidence of 
metastasis.  He underwent a left radical orchiectomy in 
November 1969 and bilateral retroperitoneal node dissection 
in December 1969.  The report of his separation medical 
examination, dated in February 1970, shows that the inservice 
incurrence of left inguinal canal carcinoma was noted at that 
time, as was sympathetic nerve damage, deemed to be a 
complication of retroperitoneal node dissection, and 
sterility due to an inability to ejaculate, deemed to be 
secondary to the sympathetic nerve damage.  

In February 1970, the veteran submitted an application for VA 
benefits based on his left inguinal carcinoma, sympathetic 
nerve damage with secondary sterility, and acquired absence 
of the left testicle.  In June 1970, the RO granted service 
connection for a disability characterized as carcinoma, left 
inguinal canal, teratoembryonal cell, and assigned a 100 
percent disability rating therefor, effective as of March 27, 
1970, the day following the veteran's last day of active 
service.  A separate 10 percent rating was assigned, 
effective as of March 27, 1970, for removal of the left 
testicle.  In addition, special monthly compensation was 
awarded under 38 U.S.C. § 314 (now 38 U.S.C. § 1114), 
subsection K, and VA regulation 1350(A), due to anatomical 
loss of a creative organ.

The report of a June 1970 VA urology examination shows that 
the veteran exhibited abdominal midline and left inguinal 
scars that were healed.  Examination of the genitalia 
revealed an absence of the left testicle.  

On two occasions in July 1970, the RO confirmed and continued 
these ratings.  The veteran was notified of these decisions, 
and of appellate rights and procedures, on July 20, 1970, and 
July 31, 1970.

An August 1970 VA medical record shows that there were 
surgical scars midline on the veteran's abdomen and in the 
left inguinal area.  It also shows that there was absence of 
the left testicle.

The report of a January 1971 VA "follow-up" report indicates 
a "final" diagnosis of teratoembryonal carcinoma, left groin.  
The report notes that there were no apparent metastases or 
recurrence.

The veteran was hospitalized at a VA facility from March 1971 
to April 1971 for treatment of a disorder not here at issue.  
The hospitalization summary indicates diagnoses to include 
status post embryonal carcinoma, left inguinal canal; status 
post left orchiectomy; and status post retroperitoneal 
lymphadenectomy.  The summary reports, inaccurately, that the 
veteran underwent left orchiectomy in November 1970.  (The 
veteran's left orchiectomy was in November 1969, while he was 
in military service.)  It notes that the veteran was able to 
achieve a normal erection, but was not able to ejaculate. 

In a May 1971 rating decision, the RO reduced, from 100 
percent to 30 percent, the disability rating for the 
veteran's left inguinal canal cancer, effective as of August 
1, 1971.  The veteran was apparently notified of that 
decision, and of appellate rights and procedures.  A VA Form 
21-4138 in which he indicated disagreement with the RO's May 
1971 decision was received by VA on June 2, 1971.  

A June 1971 letter from a private physician indicates that he 
had examined the veteran, whose inability to ejaculate since 
the retroperitoneal node dissection was obviously due to 
autonomic nerve severance during surgery.  The private 
physician also reported that, because of the veteran's 
guarded prognosis, the short time since his surgery, and his 
inability to ejaculate, he deserved a total and permanent 
disability rating.

In a July 1971 rating action, the RO determined that no 
change in the previous rating decision was warranted.  The 
veteran was notified of that decision, and of appellate 
rights and procedures, by means of a letter dated August 11, 
1971.


III.   Legal analysis

A.  Veterans Claims Assistance Act

During the pendency of this appeal there has been a 
significant change in the law; i.e., the enactment of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West Supp. 
2001).  Among other things, this law redefines the 
obligations of VA with respect to notice and the duty to 
assist.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West Supp. 2001).  VA has promulgated 
regulations implementing the VCAA.  See 66 Fed. Reg. 45,620, 
45,630-32 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The 
regulations are effective as of the same date as the VCAA, 
with the exception of those applicable to claims to reopen, 
not here pertinent.  Id.

The question the Board must now address is whether there is 
any duty of assistance or notice required by the new law that 
has not already been substantially completed in this case, 
notwithstanding that such assistance may not have been 
required under the former law, and, if not, whether there is 
any prejudice to the veteran in the Board's consideration of 
this question without referring it to the RO.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.

In the circumstances of this case, there is no prejudice to 
the claimant in the Board's consideration of whether there 
has been substantial compliance with the requirements of 
VCAA.  The question is whether the claimant had adequate 
notice of applicable laws and regulations, knew of the need 
to submit evidence and argument with respect to the issue, 
and whether he had the opportunity to address the issue at a 
hearing.  Bernard, 4 Vet. App. at 394.  

In this case, the veteran has been given notice of the laws 
and regulations pertaining to his claim of restoration of a 
100 percent disability rating for teratoembryonal cell 
carcinoma of the left inguinal canal, to include whether the 
reduction in rating was procedurally correct.  The laws and 
regulations pertaining directly to reduction of a rating in 
1971 and the adequacy of notice was provided to the veteran 
in the May 1995 statement of the case (SOC) and the 
January 2000 supplemental statement of the case (SSOC).   

There is no issue as to substantial completeness of the 
veteran's application in this case.  38 U.S.C.A. § 5102 (West 
Supp. 2001); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. § 3.159(a)(3), (b)(2)).  

The VCAA mandates that VA afford the veteran medical 
examinations or obtain medical opinions where the claim at 
issue includes medical questions that medical examination or 
review of the record by a qualified expert could resolve.  
There is also a duty to attempt to obtain VA and private 
treatment records if relevant to the claim.  38 U.S.C.A. 
§ 5103A(c), (d) (West Supp. 2001); 66 Fed. Reg. 45,620, 
45,631 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159(c).  The veteran had a February 1971 VA 
examination.  A VA hospitalization report of March and 
April 1971 was associated with the claims folder and 
reviewed.  Additionally, VA outpatient treatment records from 
1970 and 1971 were obtained and reviewed.  In connection with 
the veteran's NOD, a statement was provided by a private 
physician, Beningo Rodriguez Lucca.  As this is a reduction 
claim, only records relevant to the veteran's rating in 1971 
are of import to this claim.  Therefore, at this time, 
nothing in the record suggests that additional examination, 
opinion, or medical records are necessary.  

The veteran has also had the opportunity to testify at a 
hearing regarding this instant claim.  He provided personal 
hearing testimony before a hearing officer at the RO in 
March 1994 and again in March 2000. 

Although the veteran has not been given notice of the 
provisions of the VCAA, there is no prejudice to the veteran 
in deciding his claim on the merits, because he has been told 
what the requirements are to establish restoration of his 
100 disability rating, he has been provided ample opportunity 
to present evidence meeting those requirements at two RO 
hearings, and his VA medical records and private medical 
statement have been obtained and reviewed.  There is no 
indication that additional evidence pertinent to his claim 
might be obtained.

There is likewise no prejudice to the veteran in the Board's 
consideration, without remand to the RO, of the VCAA 
regulations.  The regulations do not provide substantive 
rights beyond those of the VCAA.  The veteran has had ample 
notice of what might be required or helpful to his case.  
Remand for the RO to address the requirements of the Act or 
the regulations in the first instance would serve no 
practical purpose.  VA has substantially discharged its duty 
under the VCAA, and the Board may reach the merits of this 
appeal.



B.  Application of Laws to Facts

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155 (West 1991) (formerly 38 U.S.C.A § 355).  
Separate diagnostic codes identify the various disabilities.  
Id.  Evaluation of a service-connected disorder requires, and 
required in 1971, a review of the veteran's entire medical 
history regarding that disorder.  38 C.F.R. §§ 4.1 and 4.2.  
Nevertheless, past medical records do not take precedence 
over current findings in determining whether to increase a 
disability rating, although a rating specialist is directed 
to review the recorded history of disability to make a more 
accurate evaluation.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  It is also necessary, and was necessary in 1971, to 
evaluate the disability from the point of view of the veteran 
working or seeking work, 38 C.F.R. § 4.2, and to resolve any 
reasonable doubt regarding the extent of the disability in 
the veteran's favor.  38 C.F.R. § 4.3.  If there is a 
question as to which evaluation to apply to the veteran's 
disability, or was such a question in 1971, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  

The 100 percent disability rating assigned by the RO in June 
1970 was based on diagnostic criteria set forth at 38 C.F.R. 
§ 4.115a, Diagnostic Code 7528 (1970), whereby that 
disability rating was appropriate for new and malignant 
growths of any specified part of the genitourinary system.  
In a Note that accompanied Diagnostic Code 7528, it was 
stipulated that the 100 percent rating granted under that 
code was to be continued for one year after surgery, radium, 
deep x-ray, or other therapeutic procedure.  At that point, 
if one year had elapsed without recurrence or metastasis, the 
rating would be based on residuals, with a minimum rating of 
10 percent.  These provisions were identical to those that 
were in effect in May 1971, when the RO promulgated its 
rating decision whereby the 100 percent disability rating 
that had been in effect for the veteran's left inguinal canal 
cancer was reduced to 30 percent, effect as of August 1, 
1971.  

Under 38 C.F.R. § 3.105(e) (1971), rating action was to be 
taken where a reduction in evaluation of a service-connected 
disability was considered warranted, and the lower evaluation 
would result in a reduction or discontinuance of compensation 
payments that were being made.  The regulation specifically 
directed that the reduction was to be made effective as of 
the last day of the month in which a 60-day period from the 
date of notice to the payee expired.  The veteran was to be 
notified at his latest address of record of the action taken 
and furnished detailed reasons therefor, and was to be given 
60 days for the presentation of additional evidence.

In addition, under 38 C.F.R. § 3.343(a) (1971), total 
disability ratings were not to be reduced without examination 
that showed material improvement, as evaluated in conjunction 
with all of the facts of record.  This regulation stipulated 
that particular consideration was to be given as to whether 
the veteran had attained improvement under the ordinary 
conditions of life.

As noted above, the question before the Board is whether the 
reduction of disability rating, as determined in the May 1971 
rating decision, was proper.  This requires a two-step 
analysis:  first, whether the reduction was procedurally 
correct; and second, whether the reduction was factually 
correct.

With regard to the satisfaction of procedural requirements, 
the RO, in order to implement a reduction in disability 
rating, was required to take rating action.  This, clearly, 
was satisfied by the RO by means of the rating decision 
promulgated in May 1971.  In addition, the reduced disability 
rating was to be made effective as of the last day of the 
month in which a 60-day period from the date of notice to the 
payee expired.  Although a notification letter is not 
associated with the veteran's claims file, it is clear that 
he was, in fact, notified of the decision.  First, a VA Form 
20-822, Control Document and Award Letter, dated May 27, 
1971, is of record.  Second, the veteran wrote to the RO in 
June 1971, expressing his disagreement with the 
"determination of 5-27-71," making it clear that he had 
received notice of the decision.  The Board can accordingly 
conclude that the date of notice was May 27, 1971.  The last 
day of the month in which the 60-day notification period 
would have expired would have been July 31, 1971.  The May 
1971 rating decision shows that the last day that the 100 
percent disability rating remained in effect was, in fact, 
July 31, 1971, and that the 30 percent rating became 
effective on August 1, 1971.  The Board therefore finds that 
this procedural requirement was satisfied.  Moreover, the 
fact that the veteran was apparently notified on May 27, 
1971, satisfies the requirement that he was to have been 
given a 60-day period within which to present additional 
evidence, inasmuch as that 60-day period would have expired 
prior to August 1, 1971.  

As detailed in the procedural history outlined earlier in 
this decision, the form letter providing notice of the 
reduction told him that his award would be reduced if no 
additional evidence was submitted within 60 days.  It told 
him he could initiate an appeal by filing a notice of 
disagreement instead of presenting further evidence.  The VA 
Form 21-4138 received by VA in June 1971 does state 
disagreement and reasons for the disagreement.

As to the requirement set forth at 38 C.F.R. § 3.343(a), 
whereby reduction in disability rating must be based on an 
examination, the record shows that the veteran's left 
inguinal canal disability was evaluated on several occasions 
between June 1970 and February 1971.  The reports of these 
clinical assessments satisfy the criteria of 38 C.F.R. 
§ 3.343(a) pertaining to the requirement that examination was 
to have been undertaken.

With regard to the propriety of the reduction - that is, 
whether the reduction was factually supportable - the 
diagnostic criteria that were applied in May 1971 provided 
for a 100 percent rating for only one year after performance 
of the therapeutic procedure.  If one year elapsed without 
recurrence or metastasis of the cancer at issue, the 
disability rating was to be ascertained by an evaluation of 
the residuals, with a minimum rating of 10 percent.  In the 
instant case, the therapeutic procedures were undertaken 
while the veteran was still in service; thus, the 100 percent 
rating that was in effect from March 27, 1970, through July 
31, 1971, clearly encompassed a one-year period.  In 
addition, the medical evidence compiled during that period 
does not indicate that there was a recurrence of the 
veteran's left inguinal canal carcinoma, or that the cancer 
had metastasized.  VA medical records dated in June 1970 and 
August 1970 note the presence of abdominal and surgical 
scars, along with the absence of the left testicle, but do 
not otherwise indicate any abnormalities, to include either 
recurrence or metastasis.  The report of a January 1971 VA 
"follow-up" report indicates a "final" diagnosis of 
teratoembryonal carcinoma, left groin.  The report 
specifically notes that there were no apparent metastases, or 
recurrence of the veteran's left inguinal canal cancer.

In brief, the evidence shows that the procedures that were to 
be adhered to by VA in May 1971 were in fact followed.  In 
addition, the medical evidence demonstrates that the 
reduction in disability rating implemented in May 1971 was 
appropriate.  The evidence does not indicate that the degree 
of disability requisite for continuance of the 100 percent 
rating was manifested.  The May 1971 rating decision does not 
identify the residuals that warranted the assignment of a 30 
percent rating, rather than the 10 percent disability rating 
established by the Note following Diagnostic Code 7528 as the 
minimum disability rating that was to be assigned following 
the one-year period in which there was no metastasis or 
recurrence.  However, it is uncontroverted that the medical 
record does not show the presence of any metastasis or 
recurrence of the veteran's left inguinal canal carcinoma.   

Finally, the veteran, in an informal brief filed at the Court 
of Appeals for Veterans Claims, argued that the issue the 
Board should address is whether there was clear and 
unmistakable error in the May 1971 rating decision.  He 
contended that failure of the duty to assist constituted such 
error.  He also contended that the RO failed to consider his 
VA hospital and outpatient treatment records, and that it 
failed to accord him a hearing when he submitted his notice 
of disagreement in 1971.  Although these arguments were made 
to the Court rather than the Board, the Board will address 
them here.

The issue of whether there was clear and unmistakable error 
in the May 1971 rating decision is not addressed herein 
because, as set out in the procedural history above, the May 
1971 rating decision did not become final.  Clear and 
unmistakable error is a means of challenging a previously 
final adjudication.  38 C.F.R. § 3.105(a) (2001).  
Furthermore, in seeking to have the Board address the 
question of clear and unmistakable error, the veteran seeks 
to impose upon himself a very high burden of proof.  In 
Russell v. Principi, 3 Vet. App. 310, 313-14 (1992), the 
Court propounded a three-pronged test to determine whether 
clear and unmistakable error was present in a prior 
determination: (1) either the correct facts, as they were 
known at the time, were not before the adjudicator (i.e., 
more than simple disagreement as to how the facts were 
weighed or evaluated) or the statutory or regulatory 
provisions extant at the time were incorrectly applied; (2) 
the error must be undebatable and of the sort which, had it 
not been made, would have manifestly changed the outcome at 
the time it was made; and (3) a determination that there was 
clear and unmistakable error must be based on the record and 
law that existed at the time of the prior adjudication in 
question.

The Court has refined and elaborated on that test as follows:

Clear and unmistakable error is a very 
specific and rare kind of 'error.'  It is 
the kind of error, of fact or of law, 
that when called to the attention of 
later reviewers compels the conclusion, 
to which reasonable minds could not 
differ, that the result would have been 
manifestly different but for the error 
. . . .  If a claimant-appellant wishes 
to reasonably raise clear and 
unmistakable error there must be some 
degree of specificity as to what the 
alleged error is and, unless it is the 
kind of error . . . that, if true, would 
be clear and unmistakable error on its 
face, persuasive reasons must be given as 
to why the result would have been 
manifestly different but for the alleged 
error.  It must be remembered that there 
is a presumption of validity to otherwise 
final decisions, and that where such 
decisions are collaterally attacked, and 
a clear and unmistakable error claim is 
undoubtedly a collateral attack, the 
presumption is even stronger.

Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).

Neither disagreement with how the facts are evaluated 
(Russell), nor allegation of failure in the duty to assist 
(Caffrey v. Brown, 6 Vet. App. 377, 383-384 (1994)), can 
constitute clear and unmistakable error.

The Board does not have before it the issue of whether clear 
and unmistakable error occurred in the May 1971 rating 
decision, for the reasons set forth above.

The preponderance of the evidence is against the veteran's 
claim for restoration of a 100 percent disability rating for 
teratoembryonal cell carcinoma of the left inguinal canal.


ORDER

Restoration of a 100 percent disability rating for 
teratoembryonal cell carcinoma of the left inguinal canal is 
denied.




		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to the 
United States Court of Appeals for Veterans Claims."  (1) 
A "Notice of Disagreement filed on or after November 18, 
1988" is no longer required to appeal to the Court.  (2) 
You are no longer required to file a copy of your Notice 
of Appeal with VA's General Counsel.
? In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a 
fee for representing you.



 

